ALD-004                                                   NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 13-3172
                               ___________

                      JOSE CRISTOBAL CARDONA,

                                                  Appellant

                                     v.

                        WARDEN LEWISBURG
                    _____________________________

               On Appeal from the United States District Court
                   for the Middle District of Pennsylvania
                       (D.C. Civil No. 4-10-cv-02269)
                District Judge: Honorable James M. Munley
                     _____________________________

             Submitted for Possible Summary Action Pursuant to
                  Third Circuit LAR 27.4 and I.O.P. 10.6
                             October 10, 2013

      Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges


                      (Opinion filed: October 25, 2013)




                                     1
                                        _________

                                         OPINION
                                         ________
PER CURIAM

       Jose Cardona, a federal prisoner proceeding pro se, appeals from the District

Court’s denial of his motion for relief from judgment pursuant to Federal Rule of Civil

Procedure Rule 60(b)(2). For the following reasons, we will summarily affirm.1

       Cardona’s habeas petition, pursuant to 28 U.S.C. § 2241, was denied on July 6,

2011. Since then, he has attempted to reopen the judgment at least five times. This

appeal stems from his sixth unsuccessful attempt, filed on April 15, 2013. He relied on

Rule 60(b)(2), claiming that he had newly discovered evidence that would warrant relief

from the District Court’s order denying his habeas petition.

       Motions brought under Rule 60(b)(2) must be filed “no more than a year after the

entry of the judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c).

Cardona’s motion was filed nearly two years after the entry of judgment, and the District

Court did not abuse its discretion in denying it as untimely. 2 See Brown v. Philadelphia



1
 We have jurisdiction pursuant to 28 U.S.C. § 1291. We may summarily affirm the
decision of the District Court if no substantial question is presented on appeal. 3d Cir.
L.A.R. 27.4; I.O.P. 10.6.
2
 As he did in the District Court, Cardona argues that his previous appeal to us tolled the
one-year deadline. As the District Court explained, (Dkt. No. 42, p. 4), it did not. See
Hancock Indus. v. Schaeffer, 811 F.2d 225, 239 (3d Cir. 1987). The District Court also
determined that Cardona’s motion was meritless, an issue we need not discuss, given its
untimeliness.
                                             2
Hous. Auth., 350 F.3d 338, 342 (3d Cir. 2003). There being no substantial question

presented on appeal, we will summarily affirm.




                                           3